     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 1 of 13



                 IN THE UNITED STATES Dli,WRIU.R9kLig FOR THE
                          MIDDLE DISTRICANA
                              NORTHERN DIVISION
                                          VIZO JAN -9 A      53
VIVIAN HANDY,
                             DE A P. HACKETT. CLK
                               U. . DISTRICT COURT
   Plaintiff,                 MI OLE DISTRICT ALA, nn
                                ) CASE NO.         . -0017
v.                              )
                                )
ALABAMA DEPARTMENT OF LABOR, ) JURY TRIAL REQUESTED
FITZGERALD WASHINGTON,& RENEE )
MINOR,                          )
                                )
   Defendants                   )

                                     COMPLAINT

       COMES NOW the Plaintiff, Vivian Handy, by and through her undersigned

counsel of record, and hereby doth complain and aver against the above-named

Defendants, as set forth herein-below.

                               I. JURISDICTION & VENUE

       1.     Plaintiff Handy files this Complaint, institutes these proceedings, and

invokes the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334

(a)(4), as an action arising under the Act of Congress known as Title VII of the Civil

Rights Act of 1964,(42 U.S.C. § 2000(e) et seq.), as arnended by the 1991 Civil Rights

Act, and also 42 IJ.S.C. § 1981(a); and 42 U.S.C. § 1201, et seq. through 42 U.S.C. §

1983; to obtain equitable and injunctive relief, the costs of suit, including reasonable

attorneys' fees, and damages suffered by the Plaintiff, due to the Defendant's

discrimination against Plaintiff.

       2.     Plaintiff Handy filed a charge of race discrimination with the EEOC in

Birmingham on August 27, 2019. Plaintiff received a right-to-sue on October 21, 2019,
      Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 2 of 13



giving her the right to pursue this claim in federal court for 90 days after said receipt, or

until January 19, 2020 on her initial Title Vll claims and longer on her 42 U.S.C. § 1981

claims. (Exhibit A). As to claims further articulated in an Amended and Supplemental

charge filed on September 12, 2019, Plaintiff Handy anticipates a right to sue

forthcorning that will be amended in. However, the allegations of the second charge are

simply an outgrowth and expansion of the first charge and are thus appropriate for

inclusion in this initial complaint.

       3.      Venue is proper in the Northern Division of the Middle District of Alabama,

since the alleged discriminating action of Defendant occurred in Montgomery County,

Alabama.

                                       II. PARTIES

       4.      The named Plaintiff, Vivian Handy (hereinafter "Plaintiff or "Ms. Handy),

is a citizen of the United States and a resident of Montgomery County, Alabama.

Plaintiff is over the age of nineteen years.

       5.      The Defendant, Alabama Department of Labor (hereinafter "Defendant" or

("ADOL"), headquartered and a resident of Montgomery County, Alabama.                   The

Defendant Renee Minor, a Caucasian, is a resident of Elmore County, Alabama, and

Defendant Fitzgerald Washington, an African American, is a resident of Tuscaloosa

County.

       6.     The Title Vll count is directed towards the Alabama Department of Labor,

but the 42 U.S.C. § 1981 and §1981(a) counts are directed towards Ms. Renee Minor

and Mr. Fitzgerald Washington, who have acted under color of state law in violation of

Plaintiff Handy's right not to be discriminated against because of her race.




                                               2
      Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 3 of 13



                                    III. STATEMENT OF FACTS

       7.      Ms. Handy is an African American female.

       8.      Ms. Handy began working for the Alabama Department of Labor in

October 2005 as a Departmental Personnel Manager I (and later promoted to DPM II)

and remained in such a position with the additional duty of H.R. Director until the

Defendants ADOL and Washington persuaded her to accept a non-merit position of

Labor Administrator on January 16, 2016. While Plaintiff was aware that her new

position was non-merit system, she also knew, notwithstanding, that she was entitled by

federal law not to be discriminated against because of her race, and not wrongfully

retaliated against under federal law. Plaintiff also knew she had the rights and benefits

of an ADOL employee under the ADOL Handbook stating that "Employees also have

the right to work in an environment that is free of harassment of any kind and that any

employee... may file a complaint in accordance with departmental procedures without

fear of retaliation or reprisal."

       9.      In a January 22, 2018 rnemorandum to all. ADOL employees, Defendant

Fitzgerald Washington proclaimed the ADOL Harassment policy as follows:

               "Harassment, in any form, by or against employees or applicants is
               unacceptable conduct that will not be tolerated and is grounds for
               immediate dismissal.

               The ADOL is committed to providing a work environment that is
               free from harassment in all areas. Harassment based upon an
               individual's sex, race, color, national origin, age, religion,
               pregnancy, disability, sexual orientation, ethnicity, genetic
               information or any other legally protected characteristic will not be
               tolerated.    All employees, including supervisors and other
               management personnel, are expected and required to abide by this
               policy. No person will be adversely affected in employment
               because of bringing a complaint of unlawful harassment.
               Disciplinary action, however, may be taken against an employee



                                              3
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 4 of 13



              who falsifies or otherwise willfully Makes misstaternents of facts in
              his/her charge of harassment."


       10.    Mr. Washington's memo further defined harassment as follows:

             "The definition of harassment includes any form of bullying,
             intimidation or retaliation. Bullying is defined as a form of
             aggressive behavior manifested by the use of force or coercion to
             affect others, particularly when the behavior is habitual and involves
             an imbalance of power. Intimidation is defined as an action
             designed to force another into or deter another from some action by
             inducing fear, fright or purposeful embarrassment, especially if
             done to get what the intimidator desires. Harassment can include
             verbal harassrnent, physical assault or coercion and may be
             directed repeatedly towards particular individuals, perhaps on
             grounds of race, religion, gender, sexuality, or ability. The
             "imbalance of power" may be social and/or physical power."

       11.    Plaintiff Handy, as the high-level Administrator that she was, has always

strongly instructed employees at ADOL against engaging in any forms of harassment,

bullying, intimidation or wrongful retaliation. Unfortunately, Plaintiff found herself on the

receiving end of such racial harassment by ADOL and the individual defendants.

       12.    When Plaintiff Handy vacated the H.R. Directors job, she was soon

replaced by a white female, namely Ms. Renee Minor. At first, Plaintiff and Ms. Minor

got along quite well. However, in time, it appeared Ms. Minor was viewing Plaintiff

Handy as competition for the responsibilities of Plaintiff Handy's job. Ms. Minor also

conveyed to Plaintiff Handy a certain rivalry, which appeared to be race-related. To

Plaintiff Handy, Ms. Minor acted like she could do Plaintiff Handy's current job better

than Plaintiff Handy. Ms. Minor also said Plaintiff Handy needed to engage in training

her(Handy's) staff differently from what Handy believed was in her staffs best interest.

      13.     Another race-related example was Ms. Minor's taking a superior attitude

towards Plaintiff Handy in the development of the department's Orientation/Onboarding


                                             4
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 5 of 13



Program, an attitude Ms. Minor did not display towards her Caucasian counterparts or

subordinates. Plaintiff Handy wanted the program developed as an online program,

making it more readily available, and saving ADOL money by doing so. ADOL's

Finance Director agreed that Plaintiff Handys online program was a "no-brainer, as

opposed to bringing people in and having them travel distances, which was the way Ms.

Minor would have it done.

      14.    Ms. Minor also regularly ignored Plaintiff Handys requests for work-

related information. Plaintiff Handys Caucasian counterparts' requests for work-related

information were not ignored by Ms. Minor. This made it difficult for Plaintiff Handy to

complete the modernization of the new training database.           Plaintiff Handy also

encountered incidents where Ms. Minor put off Plaintiff Handys requests, saying she

would be getting back with Plaintiff Handy, but Ms. Minor never did.

      15.    Plaintiff Handy further discovered on May 22, 2019, that Ms. Minor had

removed Handy's name from the distribution list of jobs provided weekly from the State

Personnel Department. Ms. Minor did not supervise Plaintiff Handy, nor did Ms. Minor

possess the authority to have Ms. Handys name removed from a distribution list. When

Ms. Minor attempted to provide a good-faith excuse, Plaintiff Handy noted, without

telling her that, Gregg Morrison's narne had not been rernoved, making Plaintiff Handy

wonder why she was being singled out.

      16.    Further, on June 24, 2019, Ms. Minor wrongfully questioned Plaintiff

Handy's authority and judgment in making a decision to provide the simulated registers

to the E.S. Director, Mr. Robert Brantley. Ms. Minor was angered or infuriated by

Plaintiff Handy's decision, even though Plaintiff Handy was trying to do good for the




                                           5
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 6 of 13



agency and totally within her rights. Plaintiff Handy was being unfairly scolded for what

she was doing correctly. Ms. Minors anger and scolding of Plaintiff Handy appeared to

be fueled by a racial animus against the Plaintiff.

       17.    Ms. Minor adopted a superior attitude towards Plaintiff Handy, which was

unnecessary and unwarranted especially since Plaintiff Handy was higher ranked. Said

attitude of Ms. Minors and her condescending treatment of Plaintiff Handy appeared to

rise from a racial bias of superiority by Defendant Minor towards Plaintiff Handy.

Accordingly, Plaintiff Handy filed an initial charge of race discrimination with the EEOC

against ADOL on August 27, 2019 raising many of the foregoing issues.

       18.    Plaintiff Handy later, on September 12, 2019 filed an Arnended and

Supplemental Affidavit with the EEOC, which stated in paragraphs 1-4 as follows:

             "1.    I am one and the same person who filed the initial charge of
             discrimination under EEOC Charge No. 846-2019-36579 on August
             28, 2019 that was received by the EEOC and responded to by
             investigator Michael Al.bert by email dated Septernber 11, 2019. Mr.
             Albert stated that he didn't believe I had suffered a sufficient
             adverse employment action.

             2.      That is belied by a July 31, 2019 letter I was handed on
             August 14, 2019 by Mr. Fitzgerald Washington. In said letter (see
             Exhibit A), Mr. Washington as the appointing authority for the
             Alabama Department of Labor, tells me that the job to which I was
             appointed, namely Labor Administrator, is due to be closed
             effective December 31, 2019, and will no longer be utilized. This is
             just a fancy way of telling me I was terminated.

             3.     I hereby adopt everything stated in my prior charge and say
             that the unlawful discrimination I suffered caused me to be
             terminated, even though the semantics in the letter says that the
             job was just being closed.

             4.     I also believe that I have been wrongfully terminated
             because I served as the witness to an illegal political appointment
             influenced by race, namely the appointment of Mr. Gage Pregno, a
             white male. He was appointed to a high-level merit systern job to



                                             6
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 7 of 13



             which he was not qualified. I complained about the illegal racial
             appointment, and was wrongfully retaliated against as a witness."


       19.    Plaintiff Handy acknowledges that, on the surface and in other cases, both

individual defendants Washington, as Secretary of Labor, and Minor, as H.R. Director

would say they are opposed to race discrimination, but their actions were louder than

words.

      20.    The circumstances of this case involve ample complexities, particularly in

the complicity by which the defendants Washington and Minor acted together.             It

became further painfully obvious to the Plaintiff that Defendant Washington has given

Defendant Minor excessive authority and leeway to run roughshod over the Plaintiff,

especially in the circumstances set forth in paragraphs 12-17 above. Plaintiff Handy

expects the Defendant Minor to say she was only doing what Defendant Washington

has allowed to do, even though great manipulation of Minor by Washington was taking

place. Nonetheless, Defendant Washington knowingly acquiesced in Minor's racially

discriminating conduct, could have stopped such offensive conduct but did not, and

accordingly adopted and ratified said racially discriminatory conduct of Defendant Minor,

thus making it also the policy of Defendant ADOL.

      21.    The sum total of Defendant Minor's conduct in paragraphs 12-17 above,

ongoing at least since December 2018, but revving up in the ensuing months up to

Plaintiffs August 14, 2019 receipt of Defendant Washington's July 31, 2019 letter,

culminated in the notice that her "position will no longer be utilized, after December 31,

2019." In effect, this sugar-coated and/or obscured the endemic racial discrimination

resulting in the Plaintiffs termination, effective December 31, 2019.




                                            7
( Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 8 of 13



      22.    Other unfortunate work incidents, following Plaintiffs receipt of the

aforesaid letter, also reflected on an unfair attempt by Defendant Washington to paint

Plaintiff in a bad light, to justify the forthcoming involuntary end of her employment. One

incident in October 2019 involved Defendant Washington's unfairly blaming the Plaintiff

for not planning the year 2019's employee appreciation event.           In reality, it was

Fitzgerald's responsibility to schedule and plan such an event, but he did not, and

unfairly passed the blame onto Plaintiff Handy.

      23.    While the Defendants Washington and Minor are much too sophisticated

to use racial terms, or even admit to racial motives, the unfortunate truth remains that

Defendant Minor, several rnonths after her initial appointment as H.R. Director, began

treating Plaintiff in such a harsh, belittling and condescending manner that it resembled

the not-so-subtle way white administrators sometimes talk down to their black

subordinates. This was especially true in the allegations set forth in paragraphs 12-17

above. Once said racially-inspired treatment was set forth in motion, it snowballed or

dominoed and influenced Defendant Washington into believing that Plaintiff was no

longer needed and expendable.

      24.    As a proximate result of said racially motivated harassment of Plaintiff,

acquiesced in and ratified by the Defendant Washington, and encouraged by actions of

Defendant Minor, the ADOL, acting via Defendant Washington, decided to non-renew

Plaintiffs tenure as the non-merit system Administrator of the Defendant ADOL.




                                            8
      Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 9 of 13



                         IV. PLAINTIFF'S CAUSES OF ACTION

     COUNT ONE - RACE DISCRIMINATION PURSUANT TO 42 U.S.C. §2000(e)
                       AGAINST DEFENDANT ADOL

       25.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 24 above, the same as if more fully set forth herein, and further avers that the

Defendants' actions toward her violated her right to be free of race discrimination in

employment, in violation of Title VII of the Civil Rights Act of 1964(42 U.S.C. § 2000(e),

et seq.), as amended by the 1991 Civil Rights Act.

       26.    As a proximate cause of Defendants' afore-described actions in

discriminating against Plaintiff, due to her race, Plaintiff was injured and damaged, as

more fully set forth in paragraphs 1 through 24 above. In addition, Plaintiff has suffered

considerable mental and emotional anguish.

       27.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                       PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Handy respectfully prays

that this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against Plaintiff, on

              the basis of Plaintiffs race;

       b)     An order granting Plaintiff cornpensation for rights to which Plaintiff would

              have been entitled, had Plaintiff not been the victim of race discrimination,

              effective from the date of final judgment;

       c)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;



                                              9
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 10 of 13



       d)     An award of all court costs and reasonable attorneys'fees, including those

              incurred for seeking administrative relief; and

       e)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

   COUNT TWO - UNLAWFUL RETALIATION PURSUANT TO 42 U.S.C. §2000(e)
                     AGAINST DEFENDANT ADOL

       28.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1 -

24 above, the same as if more fully set forth herein, and further avers that the

Defendants violated her right to be free of unlawful retaliation after she filed her EEOC

charge against ADOL, violated Plaintiffs rights under Title VII of the Civil. Rights Act of

1964,(42 U.S.C. §2000e, et seq.), as amended by the 1991 Civil Rights Act.

       29.    As a proximate cause of Defendant's afore-described actions of unlawful

retaliation against Plaintiff, the Plaintiff was injured and damaged, as set forth above. In

addition, Plaintiff has suffered considerable mental and emotional anguish.

       30.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court grant the following relief:

       a)     A judgment declaring that the Defendant has unlawfully retaliated against

              the Plaintiff after she filed her EEOC charge;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;




                                            10
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 11 of 13



       c)     An award of all court costs and reasonable attorneys'fees, including those

              incurred for seeking administrative relief;

       d)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

 COUNT THREE - RACE-BASED COLD AND HOSTILE WORKING ENVIRONMENT
      PURSUANT TO 42 U.S.C. §2000(e) AGAINST DEFENDANT ADOL

       31.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 24 above, the same as if more fully set forth herein, and further avers that the

Defendant's actions toward her violated her right to be free of a race-based cold and

hostile working environment in ernployment, in violation of Title VII of the Civil Rights

Act of 1964, as amended,(42             §2000(e), et seq.), as amended by the 1991 Civil

Rights Act.

       32.    As specifics for the race-based cold and hostile work environment that

Plaintiff suffered, Plaintiff cites the facts set forth particularly in the statement of facts

above, paragraphs 1 through 24 above.

                                    PRAYER FOR.RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respecffully prays that this

Court grant the following relief:

       a)     A judgment declaring that the Plaintiff was subjected to an egregious race-

              based hostile work environment;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;

       c)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking adrninistrative relief;



                                             11
     Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 12 of 13



       d)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

   COUNT FOUR — RACE DISCRIMINATION BY FITZGERALD WASHINGTON &
  RENEE MINOR AGAINST PLAINTIFF HANDY,PURSUANT TO 42 U.S.C.§ 1981,
                     THROUGH 42 U.S.C.§ 1983.

       33.    Plaintiff repeats, realleges and incorporates paragraphs 1 through 24

above, the same as if more fully set forth herein, and further avers that the Defendant

Washington's and Minor's actions, acting under color of state law, violated Plaintiffs

right to be free of race discrimination in employment, in violation of 42 U.S.C. § 1981,

and § 1981(a), through 42 U.S.C. § 1983.

       34.    As a proximate cause of the Defendant Washington's and Minors afore-

described actions in discriminating against Plaintiff, due to her race, Plaintiff was injured

and damaged, as more fully set forth above.            In addition, Plaintiff has suffered

considerable mental and emotional anguish.

       35.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court grant the following relief:

       a)     A judgment declaring that the Defendants Washington and Minor

              discriminated against the Plaintiff, on the basis of Plaintiffs African-

              American race;

       b)     Injunctive relief ordering that the Defendants Washington and Minor

              reinstate Plaintiff to her employment at ADOL;




                                             12
    Case 2:20-cv-00017-WKW-WC Document 1 Filed 01/09/20 Page 13 of 13



      c)     Such further, other and different relief as the Court may deem appropriate

             and necessary,
                                    V. JURY DEMAND

      Plaintiff hereby requests trial by jury on all issues so triable.


      Respectfully submitted this         day of January 2020.


                                          Vivian Handy, Plaintiff



                                           Juli McPhillips(ASB-37 -L74J)
                                           Cou sel for Plaintiff



                                           Chase Estes (ASB-1089-F44L)
                                           Counsel fOr Plaintiff

OF COUNSEL:
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
T:(334)262-1911
F:(334) 263-2321
julianmcphillips@msg-lawfirm.com
cestes@msg-lawfirm.com




                                             13
